Citation Nr: 1141873	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to the Veteran's service-connected disabilities.

3.  Entitlement to an increased rating for residuals of a left knee injury, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1976 to May 1980, and from October 1981 to November 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO), which, inter alia, denied the Veteran's claims of entitlement to service connection for a lumbar spine disability and depression, denied the claim for an evaluation of residuals of a left knee injury in excess of 10 percent, and denied a claim for a TDIU.  With respect to the Veteran's claimed psychiatric disability, the Board notes that while the Veteran characterized his disability as "depression," the Board has recharacterized the service connection claim to an acquired psychiatric disability, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that all of the claims on appeal must be remanded for further evidentiary development.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, before the Board may rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2011) (noting that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.")

In the instant case, with respect to the Veteran's claims for service connection, the Veteran was most recently afforded an examination of his spine and acquired psychiatric condition in September 2007.  With regard to the examination of the Veteran's psychiatric condition, the examiner diagnosed the Veteran with depression and opined that such condition was likely secondary to the Veteran's "service connected back injury."  The Veteran is not currently service-connected for a back injury, and the examiner did not opine regarding the relationship, if any, between the Veteran's actual service-connected disabilities and his acquired psychiatric condition.  The September 2007 report of the Veteran's spinal examination stated that it was "speculative" whether injuries that the Veteran suffered to his back could have been "prevented" but for the Veteran's service-connected disabilities.

The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to the limits of the most current medical knowledge.  In the present case, however, it is unclear to the Board why the September 2007 spinal examiner was unable to render an opinion regarding the likely etiology of the Veteran's spinal condition without resorting to speculation.  The examiner has access to the Veteran's service treatment records, lay statements, and post-service medical history.  This information should allow the examiner to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any left knee disability is due to or the result of the Veteran's active military service or his service-connected disabilities.  

Additionally, in neither examination did the examiner address the possibility of aggravation of a spine or acquired psychiatric condition by the Veteran's service-connected disabilities.  For claims such as this one that are based on a theory of secondary service connection, two issues must be addressed: first, whether the Veteran's service-connected disabilities caused a spine or acquired psychiatric condition, and second, whether the Veteran's service-connected disabilities aggravated an existing spine or acquired psychiatric condition.  See 38 C.F.R. § 3.310(b) (2011) (providing that "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.")  Neither examination addressed the possibility of aggravation.  As such, new examination must be provided on remand in order to address this issue.  

With respect to the Veteran's claim for an increased rating, the present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran received left knee arthroscopic surgery with a medial partial meniscectomy on February 12, 2009.  A March 2009 rating decision of the VA RO granted the Veteran a temporary total disability evaluation of 100 percent effective February 12, 2009 for surgical treatment requiring convalescence.  The March 2009 rating decision also assigned an evaluation of 10 percent from April 1, 2009, the first day of the month following a one-month convalescence period.  The only medical evidence of record following the Veteran's left knee replacement surgery is from this period of convalescence in February 2009, when the Veteran's left knee was observed to be stable.  There is no medical evidence of record regarding the severity of the Veteran's left knee disability from the period following his convalescence.  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's left knee disability is necessary.

Lastly, with respect to the Veteran's claim for a TDIU, a TDIU may be appropriate when the schedular rating for the veteran's service-connected disabilities is less than total but the veteran is unable to secure or follow a substantially gainful occupation as a result of such disabilities.  See 38 C.F.R. § 4.16(a) (2011).  The Veteran's most recent examination of his service-connected disabilities from April 2007 does not contain an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  Such an opinion should be obtained on remand.

The Board notes also that the Veteran has previously received treatment at the VA Medical Center (VAMC) in Little Rock, Arkansas.  The most recent treatment records of record are from February 2009.  On remand, any additional treatment records from this VAMC should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain all outstanding VA treatment records, including records from the VAMC at Little Rock, Arkansas, from the period February 2009 to the present.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38  U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R.     § 3.159(e)(1) (2011).

2.  After completing item 1, schedule the Veteran for a VA examination by an examiner of sufficient expertise to determine the nature and extent of all impairments due to his service-connected left knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service-connected left knee disability including, but not limited to, any skeletomuscular or neurological manifestations.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should indicate whether, and to what extent, the Veteran has any instability in the left knee.

Lastly, the examiner should provide an opinion concerning the impact of the Veteran's service-connected left knee disability on his ability to work.

The supporting rationale for all opinions expressed must be provided.  If any requested opinion cannot be rendered, the examiner should provide a detailed rationale on why such could not be accomplished.

3.  After completing item 1, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's lumbar spine condition.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examinations and tests should be performed.  The examiner should:

a)  Identify with specificity any lumbar spine condition that is currently manifested or otherwise indicated by the record. 

b)  If a lumbar spine condition is identified, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is causally or etiologically related to the Veteran's active service.  

c)  For a lumbar spine condition that was neither incurred in nor aggravated by service, provide an opinion as to whether it is at least as likely as not that the disability is causally or etiologically related to the Veteran's service-connected disabilities.    

d)  For a lumbar spine condition that was neither incurred in nor aggravated by service, provide an opinion as to whether it is at least as likely as not that the disability is aggravated by the Veteran's service-connected disabilities.  If the Veteran's service-connected disabilities aggravate (i.e., permanently worsen) the lumbar spine condition, if at all, the examiner should identify the percentage of disability that is attributable to such aggravation.  

4.  After completing item 1, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's acquired psychiatric condition.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated examinations and tests should be performed.  The examiner should:

a)  Identify with specificity any acquired psychiatric condition that is currently manifested or otherwise indicated by the record. 

b)  If an acquired psychiatric condition is identified, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is causally or etiologically related to the Veteran's active service.  

c)  For an acquired psychiatric condition that was neither incurred in nor aggravated by service, provide an opinion as to whether it is at least as likely as not that the disability is causally or etiologically related to the Veteran's other service-connected disabilities.    

d)  For an acquired psychiatric condition that was neither incurred in nor aggravated by service, provide an opinion as to whether it is at least as likely as not that the disability is aggravated by the Veteran's other service-connected disabilities.  If the Veteran's service-connected disabilities aggravate (i.e., permanently worsen) the acquired psychiatric condition, if at all, the examiner should identify the percentage of disability that is attributable to such aggravation.  

5.  After completing the above directives, forward the Veteran's claims folder to an examiner of appropriate expertise in order to assess whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to his service-connected disabilities.  

The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's current unemployment and his contentions regarding his ability to work, and explain the rationale for all opinions given.

6.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

8.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

